Citation Nr: 0409605	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  02-06 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for psoriasis and a skin 
condition of the feet, to include as secondary to exposure to 
herbicides.

4.  Entitlement to service connection for peripheral neuropathy of 
the upper and lower extremities, to include as secondary to 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to October 1970.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a September 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas (RO), 
which denied service connection for sinusitis; bronchitis; 
psoriasis and a skin condition of the feet, to include as 
secondary to exposure to herbicides; and peripheral neuropathy of 
the upper and lower extremities, to include as secondary to 
exposure to herbicides.

The issues of entitlement to service connection for bronchitis and 
sinusitis (along with an intertwined claim for service connection 
for rhinitis) are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained by the RO.

2.  The competent medical evidence indicates that the veteran's 
psoriasis and skin condition of the feet were not manifest during 
active service or until many years thereafter, and are not related 
to any incident of service, to include exposure to fumes or 
herbicides while on active duty.

3.  Claimed peripheral neuropathy was first shown many years after 
service; recent examination failed to confirm a current diagnosis; 
the preponderance of the competent medical evidence is against a 
causal relationship between claimed peripheral neuropathy and any 
incident of active duty, to include exposure to herbicides. 


CONCLUSIONS OF LAW

1.  Service connection for psoriasis and a skin condition of the 
feet, to include as due to exposure to Agent Orange, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

2.  Service connection for claimed peripheral neuropathy, to 
include as due to exposure to Agent Orange, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to assist the appellant in the development of facts 
pertinent to his claim.  There has been a significant change in 
the law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) (2003).  Information 
means non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 66 
Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2003).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c) (2003).  

In the instant case, the appellant filed his claim that is the 
subject of this appeal before the enactment of the VCAA.  The 
regulations issued to implement the VCAA are expressly applicable 
to "any claim for benefits received by VA on or after November 9, 
2000, the VCAA's enactment date, as well as to any claim filed 
before that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  See also VAOPGCPREC 7-2003; 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).   

Therefore, for purposes of the present case, the Board will assume 
that the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  Thus, 
compliance is required with the notice and duty to assist 
provisions contained in the new law.  

The Board finds that VA's duties to the appellant under the VCAA 
have been fulfilled.  The Board concludes that the discussions in 
the September 2000 rating decision on appeal, the May 2002 
statement of the case (SOC) and supplemental statements of the 
case (SSOCs) dated in February and August 2003 adequately informed 
him of the information and evidence needed to substantiate his 
claim.  The Board observes that a February 2001 VCAA notice 
letter, as well as the August 2003 SSOC, informed him of the 
VCAA's implementing regulations, including that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini, supra. 

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  All 
available service and post-service medical records, including VA 
treatment records, have been obtained.  The appellant has not 
indicated that there are any additional medical records available 
to substantiate his claim.  

As to any duty to provide an examination and/or seek a medical 
opinion for the veteran's claim, the Board notes that in the case 
of a claim for disability compensation the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  An examination or 
opinion shall be treated as being necessary to make a decision on 
the claim if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements of 
the claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may be 
associated with the claimant's act of service; but does not 
contain sufficient medical evidence for VA to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran was provided a VA examination in 
May 2003 to determine the etiology of his peripheral neuropathy 
claim.  Thus, the Board finds that the relevant medical evidence 
of record, to include the May 2003 VA examination, contains 
sufficient detail to make a decision on this claim. Thus, there is 
no duty to provide another examination with regard to this issue 
on appeal.  38 U.S.C. § 5103A(d);  38 C.F.R. § 3.159(c)(4).  

Regarding the veteran's claim for service connection for psoriasis 
and a skin condition of the feet, the Board notes that with no 
objective medical evidence of such condition in his service 
medical records, and no diagnosis of or findings attributable to 
the claimed disability until approximately 25 years after the 
relevant period of service, any nexus opinion regarding this claim 
at this late stage would be speculative.  Arguably, 38 U.S.C. § 
5103A mandates a nexus opinion when there is pertinent abnormal 
clinical or laboratory findings recorded during or proximate to 
service (i.e., a pertinent abnormal finding that is attributed to 
or at least suggestive of the disability at issue sometime short 
of the amount of time that has elapsed between service and the 
initial diagnosis in this case) and competent post-service 
evidence of the claimed disability.  In this case, there is no 
post-service medical evidence relating to evaluation or treatment 
for psoriasis or a skin condition of the feet until many years 
after the veteran's service.  Thus, a clinician would have no 
means of linking any current psoriasis or skin condition of the 
feet to the veteran's service other than by pure speculation.  
Under these circumstances, there is no duty to provide an 
examination or opinion with regard to the issue of entitlement to 
service connection for psoriasis and skin condition of the feet.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The Board further notes that, during the pendency of his claim the 
appellant has been afforded opportunities to submit information 
relating to any additional evidence that may be available.  He has 
failed to identify any sources of additional outstanding evidence 
or indicate that he was in the process of obtaining additional 
evidence.  It is clear that there is no additional relevant 
evidence that has not been obtained and that the appellant desires 
the Board to proceed with its appellate review.  See Quartuccio, 
supra; Pelegrini, supra.

The decision by the United States Court of Appeals for Veteran 
Claims (Court) in Pelegrini, supra, held in part that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  Moreover, as 
noted above, VCAA provisions were subsequently considered and 
complied with.  The RO provided the appellant with notice of the 
VCAA in a February 2001 letter, prior to the August 2003 SSOC.  
There is no indication that there is additional evidence to 
obtain; and there has been a complete review of all the evidence 
of record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board elaborates on this 
particular procedural point below. 

Substantially complete applications were received in May 2000.  
Thereafter, in a rating decision dated in September 2000, the 
claim was denied.  Only after that rating action was promulgated 
did the AOJ, in February 2001, provide notice to the claimant 
regarding what information and evidence is needed to substantiate 
the claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will be 
obtained by VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in February 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and an SSOC was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  In its 
February 2001 VCAA notice letter, the RO requested that he "notify 
us of records you believe are relevant to establishing your 
claim."  In a December 2003 letter informing him that his appeal 
had been certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 days of 
the date of the letter, or until the Board promulgated a decision 
in his case, whichever came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard, supra; Sutton, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless error.

Based on the foregoing, the Board finds that, in the circumstances 
of this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is extensive 
factual development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled to the extent possible.  Thus, no 
additional assistance or notification to the appellant is required 
based on the facts of the instant case, there has been no 
prejudice to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

The Board also notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA duty 
to notify is misleading and detrimental to claimants whose claims 
are prematurely denied short of the statutory one-year period 
provided for response.  However, the recently enacted Veterans 
Benefits Act of 2003 permits VA to adjudicate a claim within a 
year of receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____).

Factual Background 

The veteran has offered contentions during a January 2003 hearing 
at the RO and during correspondence.  The Board will address his 
contentions together for the sake of clarity.  He maintains that 
he now has peripheral neuropathy and psoriasis and a skin 
condition of the feet, to include as due to exposure to herbicides 
in Vietnam.  During his hearing, the veteran asserted that he 
first complained of peripheral neuropathy about five years earlier 
.  

The record before the Board contains service medical records and 
post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(a discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons and 
bases regarding the relevant evidence).

The veteran was on active duty from June 1966 to October 1970.  
The service medical records are negative for psoriasis and 
peripheral neuropathy.  Post-service medical records are negative 
for peripheral neuropathy within one year of the veteran's 
service.  

The report of a July 1971 VA examination is negative for 
complaints, symptoms, findings or diagnoses of any skin conditions 
other than scars unrelated to the present appeal.  

A June 1992 private medical report provides that the veteran had 
folliculitis in the suprapubic area, with one rather large 
follicle swollen and tender.  

VA treatment records show that in May 1991, the veteran reported 
numbness of both upper and lower extremities.  An EMG conducted in 
August 1991 showed slow ulnar nerve conduction across the elbows.  
The diagnosis was peripheral neuropathy, etiology unknown, alcohol 
abuse suspected.  

A private October 1996 internal medicine report provides that the 
veteran had no skin rashes or petechiae, but there was some fungal 
dermatitis of the feet and toes.  He was diagnosed with psoriasis 
and onychomycosis in 1998 and 1999, with patchy psoriasis over the 
elbows, and perianal and presacral areas.    

VA treatment records show that the veteran was assessed with 
psoriasis at various times from 1998 to 2000.  Notes in 2000 
reflect that the veteran's psoriasis was on the elbows, forearms 
and hands.  

The veteran was provided a VA examination in May 2003, the report 
of which includes the notation that the examiner reviewed the 
veteran's service medical records and claims file.  The examiner 
noted that the veteran's service medical records were negative for 
evidence of chronic peripheral nerve symptom or diagnoses.  The 
examiner also noted that the veteran had only very small mild 
chronic dermatoses over the knees and elbows and showed no 
dermatitis on his feet.  

The examiner reviewed the veteran's history and complaints and set 
forth the results of current physical examination.  The 
examination resulted in a pertinent impression of mild calf 
paresthesias which were non-limiting and non-disabling, cause 
undetermined.  In the examination section of the report, the 
examiner stated that with regard to the veteran's peripheral 
neuropathy, he had to speculate that it may have been related to 
the right upper extremity where the veteran had cervical spine 
degenerative disc disease with bulging of the C6-7 disc impinging 
on the dural covering (thecal sac) and also impinging on the right 
C6-7 foramen.  

Legal Analysis

A claimant with active service may be granted service connection 
for disease or disability when the evidence reflects that the 
disease or disability was either incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The disease entity for which service 
connection is sought must be "chronic" as opposed to merely "acute 
and transitory" in nature.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

Where a veteran served ninety days or more during a period of war 
after December 31, 1946, and chloracne or other acneform disease 
becomes manifest to a degree of ten percent within one year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within two 
years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.

For the purposes of section 3.307, the term herbicide agent means 
a chemical in a herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered a herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary has not 
specifically determined that a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  In addition to the presumption of service connection 
allowed in 38 C.F.R. § 3.307, the Court has held that the statute 
does not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Brock v. Brown, 10 Vet. 
App. 155, 160 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 
2000). 

On December 27, 2001, the President signed into law HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001." Among 
other things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure (codifying 
regulation which had been in effect since July 2001); and provided 
a presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era (which reversed the 
Court's holding in McCartt v. West, 12 Vet. App. 164 (1999) which 
required that the veteran have a presumptive disease before 
exposure was presumed.).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the reasoning 
employed by the medical professional and whether or not, and the 
extent to which, he or she reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence") (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and weight to 
be attached to medical opinions are within the province of the 
Board).

Based on a thorough review of the record, the Board finds that the 
preponderance of is against service connection on any basis for 
psoriasis and a skin condition of the feet, and peripheral 
neuropathy of the upper and lower extremities.

Turning first to the veteran's claim for service connection for 
psoriasis and a skin condition of the feet, the Board observes 
that psoriasis is not a presumptive condition for purposes of 
service connection.  Accordingly, service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The Board also finds that direct service connection is not 
warranted for psoriasis or a skin condition of the feet.  While 
the veteran's service medical records include a diagnosis of 
pseudofolliculitis barbae, they are negative for psoriasis.  A 
1971 VA examination is also negative for psoriasis.  Although 
current VA treatment records provide diagnoses of psoriasis, such 
was first shown many years after service and there is no competent 
evidence linking psoriasis or a skin disease of the feet to 
service, to include exposure to fumes or herbicides.  As a 
layperson, the veteran's own assertions that exposure to oil and 
fumes caused his psoriasis or skin condition are not material.  
Espiritu.  

Turning to the claim for entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, the 
Board recognizes the veteran's own assertions that he now suffers 
from this condition.  However, as a layperson, he is not competent 
to provide an opinion requiring medical knowledge, such as a 
question of medical diagnosis.  Espiritu, supra.  Thus, his own 
contentions do not constitute competent medical evidence of 
current peripheral neuropathy.

The competent medical evidence fails to support the veteran's 
contentions as to current peripheral neuropathy.  The Board notes 
that the most recent diagnosis of peripheral neuropathy is set 
forth in VA outpatient treatment records dated more than ten years 
ago.  Further, these treatment reports provide that alcohol abuse 
was the suspected etiology.  In the report of the most recent VA 
examination, dated in May 2003, the examiner did not diagnosis 
peripheral neuropathy.  Mid-calf paresthesias were noted but it 
was thought to possibly relate to the veteran's cervical spine 
degenerative disc disease; such was not linked to any incident of 
active duty, to include exposure to fumes or herbicides. 

As the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for psoriasis and a skin 
condition of the feet, to include as secondary to exposure to 
herbicides, is denied.

Entitlement to service connection for peripheral neuropathy, to 
include as secondary to exposure to herbicides, is denied.


REMAND

The veteran maintains that his sinusitis and bronchitis began 
while he was on active duty, due to exposure to fumes from 
aircraft oil and fuel.  He contends that he received private 
treatment for these conditions from his separation until 
approximately 1990, but that the records were unavailable.  

The Board observes that an August 2003 supplemental statement of 
the case (SSOC) addressed the issue of entitlement to service 
connection for sinusitis and rhinitis.  There is no RO decision 
addressing the claim for service connection for rhinitis.  The 
pertinent regulation provides that in no case will an SSOC be used 
to announce decisions by the agency of original jurisdiction.  38 
C.F.R. § 19.31(a) (2003).  However, in reviewing the medical 
evidence, it is the Board's judgment that such a claim is raised 
by the record and, given the apparent history of both sinusitis 
and rhinitis, and the close proximity of both disorders 
(anatomically and otherwise), is intertwined with the claim for 
service connection for sinusitis.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994).  See also Parker v. 
Brown, 7 Vet. App. 116 (1994).  

The veteran's service medical records show that he was treated for 
bronchitis in 1969, and for an upper respiratory infection in 1966 
and 1970.  The report of a July 1971 VA examination provides that 
the veteran specifically stated that he had no complaints with his 
nose and throat.  The report is negative for complaints, symptoms, 
findings or diagnoses related to bronchitis or sinusitis.  

The Board also observes that a May 2003 VA examination diagnosed 
the veteran with rhinitis, but did not address whether it was at 
least as likely as not that it was related to findings of 
bronchitis or upper respiratory infections set forth in the his 
service medical records.  The examination also provided a 
diagnosis of bronchitis, and noted that it was due to the 
veteran's continued smoking.  The examiner did not address whether 
it was at least as likely as not that the veteran's current 
bronchitis was related to findings of bronchitis or upper 
respiratory infections set forth in his service medical records.  
As a result, an additional VA examination is necessary for the 
proper adjudication of these claims.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must assure compliance with the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 and its implementing regulations.  
The RO's attention is directed to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), pertaining to the amended version of 38 U.S.C.A.§ 
5103(a), which requires that the Secretary identify for the 
appellant which evidence the VA will obtain and which evidence the 
appellant is expected to present.  The RO should provide the 
appellant written notification specific to his claim for service 
connection for sinusitis/rhinitis of the impact of the 
notification requirements on his claim.  

2.  The RO should send the claims file to the VA physician who 
performed the May 2003 examination.  The examiner is requested to 
review the claims file, which includes service medical records 
showing bronchitis in 1969 and upper respiratory infections in 
1966 and 1970.  The examiner is requested to opine whether it is 
at least as likely as not (i.e., 50 percent or more likelihood) 
that any current bronchitis, sinusitis and/or rhinitis began 
during service or is causally linked to any incident of active 
duty, to include an episode of bronchitis or upper respiratory 
infections during active service.  The examiner is asked to 
provide a rationale for any opinion expressed.  If the examiner is 
unable to provide an opinion without resort to speculation, he or 
she should so indicate.  Any additional testing or examination 
necessary for the requested opinions should be conducted.  

If the VA examiner who performed the May 2003 examination is not 
available to provide the requested opinion, the RO must schedule 
the veteran for an examination by an appropriate examiner for the 
purpose of obtaining an opinion as to whether it is at least as 
likely as not (i.e., 50 percent or more likelihood) that any 
current bronchitis, sinusitis and/or rhinitis began during service 
or is causally linked to any incident of active duty, to include 
an episode of bronchitis or upper respiratory infections during 
active service.  

3.  Thereafter, the RO should ensure that no other notification or 
development action, in addition to that directed above, is 
required.  If further action is required, the RO should undertake 
it before further adjudication of the claims.  

4.  The RO should adjudicate the claims for service connection for 
bronchitis and sinusitis/rhinitis.  If the claims are denied, the 
RO should issue a supplemental statement of the case, which 
includes all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to these issues.  The RO should 
afford the veteran the appropriate amount of time in which to 
submit a response.  The case should then be returned to the Board, 
if otherwise in order.

The Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No action is 
required of the appellant until he is notified.  The appellant and 
his representative have the right to submit additional evidence 
and argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 
and 38.02-38.03.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



